Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on June 13, 2022. Claims 1-20 are currently pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-12 are directed to “a method” which describe one of the four statutory categories of patentable subject matter, i.e., a process. Claims 13-20  are directed to a “system” which describes one of the four statutory categories of patentable subject matter, i.e. a machine (Step 1, Yes). The claim limitations within claims 1,4 and 13 that set forth or describe the abstract idea is/are: “determining an ideal parameter related to a left ventricular assist device (LVAD) using (1) a model of circulation in a large spatial region of the patient’s body and (2) a three-dimensional anatomical model of at least one component of the region of the patient’s body and at least one component of the LVAD (claim 1), “determining an ideal parameter related to a left ventricular assist device (LVAD) using (1) a model of circulation in a large spatial region of the patient’s body, (2) a three-dimensional anatomical model of at least one component of the region of the patient’s body and at least one component of the LVAD, and (3) hemodynamic data related to the patient” (claim 4), “determine an ideal parameter related to a left ventricular assist device (LVAD) using (1) a model of circulation in a large spatial region of the patient’s body and (2) a three-dimensional anatomical model of at least one component of the region of the patient’s body and at least one component of the LVAD” (claim 13), wherein the model of circulation and the three-dimensional anatomical model are based on the at least one imaging data set related to the patient and the at least one physiological data set related to the patient, wherein flow patterns within the three-dimensional anatomical model are calculated using computational fluid dynamics (CFD) (claims 1,4 and 13). The reasons that the limitations is/are considered an abstract idea is/are the following: The limitations of “determining”, is a process that under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a system comprising a processor” (claim 1 and 4)  and “processor configured…execute the instructions to at least” (claim 13) nothing in the claim precludes the steps from practically being performed in the mind. For example the “determining” language in the context of the claim encompasses the user looking at a model of circulation and a 3-D anatomical model and determining an ideal parameter for the LVAD, e.g. positioning of the LVAD within the cardiac chamber, after looking at the model of circulation and the 3-D anatomical model of the patient. There is nothing to suggest an undue level of complexity in the step of determining. If a claim limitations, under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls with the “Mental Processes” grouping of abstract ideas. Accordingly the claims recite an abstract idea. Although not drawn to the same subject matter, the claimed limitation(s) is/are similar to the concepts that have been identified as abstract by the courts, such as: collecting information, analyzing it, and displaying certain results of the collection and analysis in Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016), selecting certain information, analyzing it using mathematical techniques, and reporting or displaying the results of the analysis in SAP America Inc. v. Investpic, LLC, 890 F.3d 1016, 126 USPQ2d 1638 (Fed Cir. 2018). Thus, the claim(s) are directed to a judicial exception and fall squarely within the realm of "abstract ideas," which is a patent-ineligible concept (Step 2A: Prong One YES). Analyzing the claim as whole for an inventive concept, the claim does not include additional elements/steps that integrate the judicial exception into a practical application. 
Claims 1,4 and 13 do not include additional elements that integrate the mental process into a practical application. The additionally recited element(s) appended to the abstract idea include: “receiving at least one imaging data set related to a patient and at least one physiological data set related to the patient” (claims 1 and 4), “by a system comprising a processor” (claims 1 and 4), “by a system” (claim 1 and 4), “non-transitory computer readable medium” (claim 13) and “processor (claim 13), “wherein the ideal parameter is output at least one of an audio output and a visual output” (claim 13) . The additional elements merely: add insignificant extra-solution activity (the pre-solution activity of: receiving data including least one imaging data set related to a patient and at least one physiological data set related to the patient and post-solution activity of outputting the parameter using generic data outputting components, i.e. processor configured to output at least one of an audio output and a visual output) and is merely nominally, insignificantly or tangentially related to the performance of the steps, i.e. amounts to mere data gathering, which is a form of insignificant extra-solution activity (pre-solution activity), recite the words “apply it” (or an equivalent) with the judicial exception, or include instruction to implement the abstract idea on a computer or merely use the computer as a tool to perform the abstract idea (“by a system”, “by a system comprising a processor”, “non-transitory computer readable medium”, “a processor configured to”, recite at a high level of generality). As a whole, the additional elements merely serve to gather and feed information to the abstract idea, while generically implementing it on a computer. There is no practical application because the abstract idea is not applied, relied on or used in a meaningful way. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application (Step 2A, Prong Two, NO). Analyzing the claim as whole for an inventive concept, the claim does not include additional elements/steps that are sufficient to amount to significantly more than the judicial exception. Claims 1,4 and 13 do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above. e.g., all elements are directed to pre-solution activity and instructions to implement the judicial exceptions on a computer, or merely use a computer as a tool to perform the judicial exception. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Similarly, when considered as an ordered combination, the additional components/steps of the claim(s) add nothing that is not already present when the steps are considered separately (Step 2B: NO). The claims are not patent eligible.
Claim(s) 2-3,5-12 and 14-20 depend directly or indirectly from claim(s) 1,4 and 13. Therefore, the dependent claims rely upon the same abstract idea as the independent claim(s), as set forth above. Additionally, the dependent claims do nothing more than further limiting the abstract idea while failing to qualify as "significantly more", and the specificity of an abstract idea does not make it any "less abstract" as it is still directed to concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work subject matter. The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely a. further describe the abstract idea, e.g. wherein the large spatial region of the a patient body comprises the circulatory system (claims 2 and 13, wherein the at least one component of the region comprises… (claim 3 and 15), wherein the hemodynamic data comprises… (claim 5), wherein the CFD calculation accounts for.. (claims 6), wherein the ideal parameter comprises.. (claim 10-11 and 20), wherein the three-dimensional model is customizable..(claim 12) b. further describe the pre- solution activity wherein the at least one imaging data set comprises…(claims 7-9 and 17-19), Therefore, the dependent claim(s) are also not patent eligible for the reasons discussed above. Claim(s) 2-3,5-12 and 14-20 fail(s) to provide significantly more, when considered as an ordered combination, as it/they merely provide further limitation regarding the determining steps, which can still nonetheless be performed by a human using a pen and paper. The instantly rejected claim(s) are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. In the interest of advancing prosecution, the examiner suggests: providing evidence, for example, delineating how the abstract idea and/or additional elements appended to the abstract idea results in an improvement to the technology/technical field, which can show eligibility and/or adding a practical application of the claimed method outside of the computer (e.g. treating a patient). See MPEP §2106. 

Claim Rejections - 35 USC § 112
In view of the amendment filed on 6/13/2022 amending the claims to clarify the language the 112 rejections made against the claims in the office action of 3/31/2022 have been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019195783 to Alvarez et al. (Alvarez) in view of US 2019/0183579 to Kosior et al (Kosior).
In reference to at least claims 1 and 13
Alvarez teaches mapping and quantifying shear stress and hemolysis in patient having LVADS which discloses a method comprising: receiving, by a system comprising a processor, at least one imaging data set related to a patient and at least one physiological data set related to the patient (e.g. echocardiogram apparatus, MRD apparatus, echocardiographic imagining apparatus, pg. 3, ll. 9-19, pg. 14, ll. 24-28, anatomical images, pg. 17, ll. 20-23) and determining, by the system, an ideal parameter related to a left ventricular assist device "LVAD" (e.g. using the method describe to guide LVAD positioning, speed and/or other operating variable to reduce the risk of hemolysis and/or thrombosis in subjects, pg. 16, ll. 3-6, 24-28, pg. 17, ll. 8-12, pg. 18, ll. 6-8, 16-18, pg. 19, ll. 25-27, pg. 20, ll. 2-4, method  used to determine optimization of device implantation, optimization of LVAD settings, pg. 20, ll. 18-25) using a model of circulation in a large spatial region of the patient's body (e.g.  flow-velocity images of blood inside a cardiac chamber or blood vessel..characterize the flow structures by tracking flow patterns in time…characterizes by their circulation, kinetic energy, radius, aspect ratio pg. 3. ll. 20-25), and a three- dimensional anatomical model of at least one component of the region of the patient’s body and at least one component of the LVAD (e.g. methods described herein include one, two or three-dimensional images, pg. 3, ll. 17-19, pg. 6, ll. 27-29, pg. 19, ll. 3-5, 3D image data, pg. 17, ll. 20-27), wherein flow patterns within the three-dimensional anatomical model are calculated using computational fluid dynamics (CFD) (e.g. computational fluid dynamics, pg. 41, ll. 9-11) , wherein the model of circulation and the three-dimensional anatomical model are based on the at least one imaging data set related to the patient and the at least one physiological data set related to the patient (e.g. patient-specific risk index of blood stasis and risk of thrombus formation in the cardiac chambers using non-invasive clinical images, pg. 19, ll. 20-27). Alvarez discloses the use of computational fluid dynamics (e.g. computational fluid dynamics, pg. 41, ll. 9-11) but does not explicitly teach flow patterns within the three-dimensional anatomical model are calculated using computational fluid dynamics
Kosior teaches patient-specific modeling hemodynamic parameters in coronary arteries which discloses receiving patient-specific anatomical structure data (e.g. 102, 202, Fig. 21) and patient specific physiological data (e.g. 104) and using computational fluid dynamics to simulate blood flow (e.g. 108, 110)  and determining hemodynamic parameters associated with a patient’s coronary arteries that are used to determined patient-specific treatment plan (e.g. 116, 216) such as determining hemodynamic parameters that are used to determine a patient-specific location for a stent (e.g. para. [0073]). Kosior further discloses creating a three-dimensional model based on obtained anatomical data (e.g. 204, para. [0080]-[0081]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system and method of Alvarez with the teachings of Kosior to include using computational fluid dynamics  to show flow patterns within the three-dimensional anatomical model in order to yield the predictable result of providing comprehensive patient-specific assessment of a coronary artery that accurately characterizes the anatomy, physiology and hemodynamics that can be used to aid in placement of the LVAD to improve hemodynamic conditions of the blood flow within the patient.  
In reference to at least claim 2 
Alvarez modified by Kosior teaches a method according to claim 1. Alvarez further discloses the large spatial region being the patient’s circulatory system  (e.g. flow-velocity images of blood inside a cardiac chamber or blood vessel..characterize the flow structures by tracking flow patterns in time…characterizes by their circulation, kinetic energy, radius, aspect ratio pg. 3. ll. 20-25),
In reference to at least claim 3 
Alvarez modified by Kosior teaches a method according to claim 1. Alvarez further discloses wherein the at least one component of the region comprises at least one of: an atrium, a ventricle, an aorta, and at least one branch of the aorta (e.g. cardiac chamber, pg. 4, ll. 8-11, pg. 6 ll. 18-21), and wherein the at least one component of the LVAD comprises an inflow cannula of the LVAD and/or an outflow cannula of the LVAD (e.g. cannula placement, inflow and/or outflow cannula, pg. 4, ll. 21-26, pg. 27, ll. 21-24, pg. 32, ll. 1-10).  
In reference to at least claim 4
Alvarez teaches mapping and quantifying shear stress and hemolysis in patient having LVADS which discloses a method comprising: receiving, by a system comprising a processor, at least one imaging data set related to a patient and at least one physiological data set related to the patient (e.g. echocardiogram apparatus, MRD apparatus, echocardiographic imagining apparatus, pg. 3, ll. 9-19, pg. 14, ll. 24-28, anatomical images, pg. 17, ll. 20-23) and determining, by the system, an ideal parameter related to a left ventricular assist device "LVAD" (e.g. using the method describe to guide LVAD positioning, speed and/or other operating variable to reduce the risk of hemolysis and/or thrombosis in subjects, pg. 16, ll. 3-6, 24-28, pg. 17, ll. 8-12, pg. 18, ll. 6-8, 16-18, pg. 19, ll. 25-27, pg. 20, ll. 2-4, method  used to determine optimization of device implantation, optimization of LVAD settings, pg. 20, ll. 18-25) using a model of circulation in a large spatial region of the patient's body (e.g.  flow-velocity images of blood inside a cardiac chamber or blood vessel..characterize the flow structures by tracking flow patterns in time…characterizes by their circulation, kinetic energy, radius, aspect ratio pg. 3. ll. 20-25), and a three- dimensional anatomical model of at least one component of the region of the patient’s body and at least one component of the LVAD (e.g. methods described herein include one, two or three-dimensional images, pg. 3, ll. 17-19, pg. 6, ll. 27-29, pg. 19, ll. 3-5, 3D image data, pg. 17, ll. 20-27) and hemodynamic data (e.g. hemodynamic pressure maps, Fig. 5, pg. 11, ll. 1-4), wherein flow patterns within the three-dimensional anatomical model are calculated using computational fluid dynamics (CFD) (e.g. computational fluid dynamics, pg. 41, ll. 9-11) , wherein the model of circulation and the three-dimensional anatomical model are based on the at least one imaging data set related to the patient and the at least one physiological data set related to the patient (e.g. patient-specific risk index of blood stasis and risk of thrombus formation in the cardiac chambers using non-invasive clinical images, pg. 19, ll. 20-27). Alvarez discloses the use of computational fluid dynamics (e.g. computational fluid dynamics, pg. 41, ll. 9-11) but does not explicitly teach flow patterns within the three-dimensional anatomical model are calculated using computational fluid dynamics
Kosior teaches patient-specific modeling hemodynamic parameters in coronary arteries which discloses receiving patient-specific anatomical structure data (e.g. 102, 202, Fig. 21) and patient specific physiological data (e.g. 104) and using computational fluid dynamics to simulate blood flow (e.g. 108, 110)  and determining hemodynamic parameters associated with a patient’s coronary arties that are used to determined patient-specific treatment plan (e.g. 116, 216) such as determining hemodynamic parameters that are used to determine a patient-specific location for a stent (e.g. para. [0073]). Kosior further discloses creating a three-dimensional model based on obtained anatomical data (e.g. 204, para. [0080]-[0081]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Alvarez with the teachings of Kosior to include using computational fluid dynamics  to show flow patterns within the three-dimensional anatomical model in order to yield the predictable result of providing comprehensive patient-specific assessment of a coronary artery that accurately characterizes the anatomy, physiology and hemodynamics that can be used to aid in placement of the LVAD to improve hemodynamic conditions of the blood flow within the patient.  
In reference to at least claim 5 
Alvarez modified by Kosior teaches a method according to claim 4. Alvarez further discloses wherein the hemodynamic data comprises at least one of systolic blood pressure, diastolic blood pressure, mean arterial blood pressure, heart rate, and pulmonary capillary wedge pressure (e.g. hemodynamic pressure maps, Fig. 5, pg. 11, ll. 1-4). Kosior further discloses wherein the hemodynamic data comprises at least one of systolic blood pressure, diastolic blood pressure, mean arterial blood pressure, heart rate, and pulmonary capillary wedge pressure (e.g. systolic and diastolic aortic pressure, para. [0054], [0058], [0060]). 
In reference to at least claim 6 
Alvarez modified by Kosior teaches a method according to claim 1.  Alvarez further discloses wherein the CFD calculation accounts for at least one hemodynamic parameter when calculating the flow patterns (e.g. hemodynamic pressure maps, Fig. 5, pg. 11, ll. 1-4). Kosior further discloses wherein the CFD calculation accounts for at least one hemodynamic parameter when calculating the flow patterns (e.g. hemodynamic parameters determined based at least in part on the CFD simulations, para. [0071]). 
In reference to at least claim 7 
Alvarez modified by Kosior teaches a method according to claim 1. Alvarez further discloses wherein the at least one imaging data set comprises at least a portion of a cardiovascular system of the patient (e.g. MRI apparatus, echocardiographic imaging apparatus, echo-CDV, echo-PIV, ultrasound apparatus, pg. 3, ll. 9-19, pg. 6, ll. 22-29); and wherein the at least one physiological data set is related to the cardiovascular system of the patient (e.g. echocardiogram apparatus, pg. 3, ll. 3-19). 
In reference to at least claim 8 
Alvarez modified by Kosior teaches a method according to claim 1. Kosior further discloses wherein the at least one imaging data set comprises a heart computed tomography data set (e.g. CTA, para. [0031], CT scanner, para. [0037]-[0038]). Alvarez further discloses wherein the at least one physiological data set comprises an echocardiogram (e.g. echocardiogram apparatus, pg. 3, ll. 3-19). 
In reference to at least claim 9 
Alvarez modified by Kosior teaches a method according to claim 1. Alvarez further discloses wherein the at least one imaging data set comprises a pre-operative image of the patient and/or a post-operative image of the patient (e.g. LVAD is surgically implanted into the subject, pg. 8, ll. 14-16, pg. 20, ll.11-12). 
In reference to at least claim 10 
Alvarez modified by Kosior teaches a method according to claim 1. Alvarez further discloses wherein the ideal parameter comprises at least one of: a position of an inflow cannula of the LVAD, an angle of the inflow cannula of the LVAD, a position of the outflow cannula of the LVAD, an angle of the outflow cannula of the LVAD (e.g. cannula placement, inflow and/or outflow cannula, pg. 4, ll. 21-26, pg. 27, ll. 21-24, pg. 32, ll. 1-10), and at least one parameter related to a speed associated with the LVAD within the patient (e.g. speed, pg. 14,ll. 13-15, pg. 16, ll. 5-6, 26-28, pg. 17, ll. 8-12, pg. 18, ll. 6-8, 16-18, pg. 19, ll. 25-27, pg. 20, ll. 2-4).
In reference to at least claim 12
Alvarez modified by Kosior teaches a method according to claim 1. Alvarez further discloses wherein the three-dimensional anatomical model is customizable based on a change in at least one parameter of the LVAD to determine the ideal parameter (e.g. using the method describe to guide LVAD positioning, speed and/or other operating variable to reduce the risk of hemolysis and/or thrombosis in subjects, pg. 16, ll. 3-6, 24-28, pg. 17, ll. 8-12, pg. 18, ll. 6-8, 16-18, pg. 19, ll. 25-27, pg. 20, ll. 2-4, method  used to determine optimization of device implantation, optimization of LVAD settings, pg. 20, ll. 18-25).
In reference to at least claim 14 
Alvarez modified by Kosior teaches a system according to claim 13. Alvarez further discloses the large spatial region being the patient’s circulatory system  (e.g. flow-velocity images of blood inside a cardiac chamber or blood vessel..characterize the flow structures by tracking flow patterns in time…characterizes by their circulation, kinetic energy, radius, aspect ratio pg. 3. ll. 20-25),
In reference to at least claim 15 
Alvarez modified by Kosior teaches a system according to claim 13. Alvarez further discloses wherein the at least one component of the region comprises at least one of: an atrium, a ventricle, an aorta, and at least one branch of the aorta (e.g. cardiac chamber, pg. 4, ll. 8-11, pg. 6 ll. 18-21), and wherein the at least one component of the LVAD comprises an inflow cannula of the LVAD and/or an outflow cannula of the LVAD (e.g. cannula placement, inflow and/or outflow cannula, pg. 4, ll. 21-26, pg. 27, ll. 21-24, pg. 32, ll. 1-10).  
In reference to at least claim 16 
Alvarez modified by Kosior teaches a system according to claim 13. Alvarez further discloses the ideal parameter is determined further based on hemodynamic data related to the patient, wherein the hemodynamic data comprises at least one of systolic blood pressure, diastolic blood pressure, mean arterial blood pressure, heart rate, and pulmonary capillary wedge pressure (e.g. hemodynamic pressure maps, Fig. 5, pg. 11, ll. 1-4). Kosior further discloses the ideal parameter is determined further based on hemodynamic data related to the patient, wherein the hemodynamic data comprises at least one of systolic blood pressure, diastolic blood pressure, mean arterial blood pressure, heart rate, and pulmonary capillary wedge pressure (e.g. systolic and diastolic aortic pressure, para. [0054], [0058], [0060]). 
In reference to at least claim 17 
Alvarez modified by Kosior teaches a system according to claim 13. Alvarez further discloses wherein the at least one imaging data set comprises at least a portion of a cardiovascular system of the patient (e.g. MRI apparatus, echocardiographic imaging apparatus, echo-CDV, echo-PIV, ultrasound apparatus, pg. 3, ll. 9-19, pg. 6, ll. 22-29); and wherein the at least one physiological data set is related to the cardiovascular system of the patient (e.g. echocardiogram apparatus, pg. 3, ll. 3-19). 
In reference to at least claim 18
Alvarez modified by Kosior teaches a system according to claim 13. Kosior further discloses wherein the at least one imaging data set comprises a heart computed tomography data set (e.g. CTA, para. [0031], CT scanner, para. [0037]-[0038]). Alvarez further discloses wherein the at least one physiological data set comprises an echocardiogram (e.g. echocardiogram apparatus, pg. 3, ll. 3-19). 
In reference to at least claim 19 
Alvarez modified by Kosior teaches a system according to claim 13. Alvarez further discloses wherein the at least one imaging data set comprises a pre-operative image of the patient and/or a post-operative image of the patient (e.g. LVAD is surgically implanted into the subject, pg. 8, ll. 14-16, pg. 20, ll.11-12). 
In reference to at least claim 20
Alvarez modified by Kosior teaches a system according to claim 13. Alvarez further discloses wherein the ideal parameter comprises at least one of: a position of an inflow cannula of the LVAD, an angle of the inflow cannula of the LVAD, a position of the outflow cannula of the LVAD, an angle of the outflow cannula of the LVAD (e.g. cannula placement, inflow and/or outflow cannula, pg. 4, ll. 21-26, pg. 27, ll. 21-24, pg. 32, ll. 1-10), and at least one parameter related to a speed associated with the LVAD within the patient (e.g. speed, pg. 14,ll. 13-15, pg. 16, ll. 5-6, 26-28, pg. 17, ll. 8-12, pg. 18, ll. 6-8, 16-18, pg. 19, ll. 25-27, pg. 20, ll. 2-4).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0193315 to Lee et al. which teaches systems and methods for personalized cardiovascular analyses.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844. The examiner can normally be reached Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JG/Examiner, Art Unit 3792         

/REX R HOLMES/Primary Examiner, Art Unit 3792